Title: From John Quincy Adams to John Adams Smith, 19 June 1824
From: Adams, John Quincy
To: Smith, John Adams




Dear Sir,
Washington 19 June 1824.


Within a few Months, I have received many letters from you; for which I have not even found time to offer you the thanks to which they so well entitle you.—And even now I cannot write you without coupling with the acknowledgement of those favors, the solicitation of others. I have promised letters of introduction, for Mr. Noah Webster who has just embarked at New York for Liverpool, before I had performed my promise. His character and reputation are too well known to require any recommendation; but if before the receipt of this you have not seen him I pray you to call upon him, and tender him, as at my request, any friendly attention, or service in your power. His object in visiting England, is to prepare the publication of a large English Dictionary—a work upon which he has been many years employed and which I have no doubt will be an acquisition to the language, and a credit to the literature of our Country. He is on his voyage to Europe accompanied by his Son.—
I am with great regard and esteem, Dr. Sir, your friend and / Servant,

John Quincy Adams.—




